December 22, 2006


Ms. Michelle E. Robberson
Cooper & Scully, P.C.
900 Jackson Street, Suite 100
Dallas, TX 75202
Mr. Jesse L. Nickerson III
Nickerson Law Office
39 North Main Street
Paris, TX 75460

RE:   Case Number:  04-0427
      Court of Appeals Number:  06-03-00036-CV
      Trial Court Number:  61552

Style:      STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY
      v.
      TERESA NICKERSON

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinion  and
judgment in the above-referenced cause.  (Justice O'Neill not sitting)


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Linda Rogers |
|   |Marvin Ann       |
|   |Patterson        |
|   |Mr. J. Wade      |
|   |Birdwell         |